SNYDER, Senior Judge
(concurring in the result):
Judge Young eloquently has expressed the essence of the current state of affairs regarding the law of lesser included offenses under the Uniform Code of Military Justice (UCMJ). The bottom line is that we will require further elaboration from the Court of Military Appeals. In light of United States v. Foster, No. 40 M.J. 140 (C.M.A.1994), it is apparent that while the Court labels our test as Blockburger/Schmuck/Teters, in practice it appears we stick with the current Manual for Courts-Martial, United States, (1984). However, as does Judge Young, I harbor misgivings as to where “rationally derived” might take us? Will it be to a new runway with lights to be installed later, or will it be to the Baker runway reactivated? Further, as Chief Judge Sullivan observed, the majority clearly referred to the pleadings and proof in reaching its result in Foster, at 148 (Sullivan, C.J., concurring in the result), and that is not the Blockburger/Schmuck/Teters test.
Foster, nonetheless, is the current last word. Accordingly, I concur in the result.